On Petition for Rehearing.
Charles Fahy, of Washington, D. C, and Robert B. Watts, of New York City, for petitioner.
PER CURIAM.
The petitioner asks us to reconsider our declaration that an enforcement petition must allege that the “cease and desist” order has been disobeyed. The history of the act in Congress, which is now before us for the first time, lends some color to *734the contention that the respondent may be enjoined before he has any opportunity to compiy. What we said was not necessary to our decision and we shall regard the point as open, if it comes before us again.
Petition denied.